Shaw, C. J.
In a suit by an assessor for a compensation for his services, the plaintiff claims one dollar per day as due to him by force of the Rev. Sts. c. 7, § 45, and also the compensation voted by the town. The statute provision is, that “each assessor shall be paid by his town the sum of one dollar a day, *433for every whole day that he shall be employed in that service, together with such other compensation as the town shall allow.” The question depends on a true construction of this statute.
One of the useful means of construing a statute is, to regard the purpose intended to be accomplished by the legislature, by such enactment. It appears to us, that the object of the legislature was, to provide some compensation for assessors, and yet not put it out of the power of towns and cities to allow a larger compensation, should they think fit to do so. Various duties are required of assessors, in which the whole community have an interest; especially when a general valuation is to be made, or a state tax assessed ; and therefore it was considered fit, that the legislature should name some compensation. But it was manifest that what would be an adequate compensation in some places, would be inadequate in others. But if the law had fixed a scale of compensation, it would have been doubtful whether a town would have power to enlarge it. We think, therefore, the law was so framed as to secure a moderate compensation in all cases, without abridging the power of the town to enlarge it. The result of this view is, that when the compensation of one dollar a day would exceed" the sum voted, the assessor would be entitled to receive it, without regard to the vote ; but if the sum voted should exceed the statute rate, the excess is a sum other than the statute provision, and the assessor is entitled to it. But to enable the assessor to claim both, it must appear by the terms of the vote, that the town had the statute provision in view, and intended that the sum voted should be in addition to the statute provision. The terms “such other compensation” are equivalent to the words, “such further compensation,” “such compensation beyond the statute provision,” or “such sum over and beyond what the compensation would amount to, computed at one dollar a day.” It is the excess, which constitutes such other compensation, unless expressed in the vote that the sum voted is in addition to the statute allowance.